Citation Nr: 1634954	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for right flatfoot disorder.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from June 1981 to June 1996. He had additional service in the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2013 and April 2016 decisions of the Seattle, Washington, Regional Office (RO). 

On his May 2014 VA Form 9, the Veteran requested a Board hearing in Washington, DC. In a November 2014 statement, however, the Veteran wrote that he would like his "appeal hearing before the [B]oard be changed to have my files sent to the [Board] to make a decision on my case." Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In June 2016, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for his right flatfoot disorder. A statement of the case (SOC) has not been issued. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Remand of service connection for sleep apnea is necessary to obtain records from the Veteran's service in the Army Reserve and to obtain a VA medical examination. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran which addresses the issue of service connection for right flatfoot disorder. The Veteran should be given the appropriate opportunity to respond to the SOC.
2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his sleep apnea that is not already in VA's possession.

3.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army Reserve and (2) forward all available service treatment and service personnel records not already of record associated with such duty for incorporation into the record.

4.  AFTER completing the above development, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his sleep apnea. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. 



The examiner should address the following:

a.  Whether sleep apnea had its onset during a period of active service, active duty for training, inactive duty for training; is related to the Veteran's in-service complaints of difficulty breathing; or otherwise originated during active service/duty.

b.  Whether sleep apnea was caused by the Veteran's service-connected disabilities.

c.  Whether sleep apnea was aggravated by the Veteran's service-connected disabilities.

Service connection is currently in effect for hypertension, erectile dysfunction, and right knee degenerative joint disease.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




